Johnson, Judge:
The merchandise involved in this case consists of prayer books, assessed with duty at the rate of 12)4 per centum ad valorem under para*421graph 1410 of the Tariff Act of 1930, as modified by the trade agreement with Belgium, T. D. 47600, as prayer books of other than foreign authorship and not specially provided for. The classification is not challenged by the protest, but it is claimed that the collector failed to liquidate on the basis of the final appraised value; that, in deducting United States customs duty, he calculated that duty on the basis of the invoice prices and not on the basis of United States value.
This case has been submitted on the official papers, including the collector’s letter and the duress certificates.
It appears from these papers that this merchandise was imported from Belgium along with other items and was entered at the port of New York on December 11, 1946. The total value given in the entry for items including this merchandise was $9,619, but it was noted thereon that certain amounts had been added to meet advances made by the appraiser in similar cases, and three entries were cited as test cases. These same cases are cited on the duress certificate, which states, however, that the merchandise consists of lamp vases. It gives the invoice value as $8,086.05, the addition as $1,532.83, and the entered value as $9,618.88. On the face of the duress entry, is a notation made by the examiner on May 5, 1947, stating that the importer’s citations were not correct.
The merchandise was appraised as entered on May 7, 1947, and an appeal for reappraisement was taken. Values were found as to certain leather-bound prayer books, not here involved, following United, States v. Malhame & Co., Charles Happel, 39 C. C. P. A. (Customs) 108, C. A. D. 472, but the appeal was dismissed as to all other merchandise. Malhame & Co. v. United States, 31 Cust. Ct. 373, Reap. Dec. 8237 (June 26, 1953).
There is no stamped notation on the entry showing the date of liquidation, but the protest gives the date as September 22, 1954. The collector’s memorandum states that the entry was liquidated on the basis of the entered value.
The issues in this case are the same as those involved in Malhame & Co. v. United States, 38 Cust. Ct. 108, C. D. 1850, protest No. 247222-K, decided herewith. For the reasons stated in that ease, the protest is overruled and judgment will be rendered for the defendant.